Per Curiam. —
The remittitur in this case went down on November 21, 1916. The court entered a judgment upon the remittitur, to which exceptions were taken and from which an appeal is now prosecuted. The parties have stipulated that the case may be decided upon the transcript of the judgment and the brief of appellant. Both sides join *265in a request for a prompt decision because, as we are informed by counsel, of certain public considerations which are not a part of the record on either appeal.
No objection being made to the method employed to review the form and substance of the judgment, which, it is asserted, goes beyond the direction of this court, we shall treat the present appeal as a proceeding in the same case, and as sufficient to reinvest this court with jurisdiction.
After the petition for rehearing had been denied (90 Wash. 507, 156 Pac. 825; 93 Wash. 699, 160 Pac. 946), the legislature passed a curative act designed to cure the objections theretofore existing to the bonds to be issued by the city of Bremerton and to validate the issue. Laws of 1917, p. 38, ch. 12. This act was passed as an emergent measure and has been approved by the governor.
. The procedure, as well as the object sought to be attained, being impliedly if not actually assented to by counsel for respondents on this appeal, we shall treat the law of 1917 as a declaration of legislative policy upon a subject within the range of its power and to be sustained as the governing law, under the authority of Ettor v. Tacoma, 57 Wash. 50, 106 Pac. 478, 107 Pac. 1061, and Haynes v. Seattle, 87 Wash. 375, 151 Pac. 789.
The case will, therefore,, be remanded with directions to reenter a judgment consistent with the judgment from which the first appeal was taken, and consistent with the law of 1917 (Laws 1917, p. 38, ch. 12).
It is not to be understood that we approve the original judgment in so far as it sanctioned the attempt of the city of Bremerton to pay John E. Price & Company or any purchaser a sum in lieu of interest under the guise or subterfuge of a commission, attorneys’ fees, or other pretense. In that respect, the judgment from which this appeal is taken will be affirmed.
Remanded with directions to enter a judgment accordingly.